Citation Nr: 1106112	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-24 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a residual 
scar of the left eyebrow.

2.  Entitlement to a disability rating in excess of 20 percent 
for residuals of a right ankle injury with arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for human 
immunodeficiency virus (HIV) and continued a noncompensable 
disability rating for a scar on the left eyebrow and a 20 percent 
disability rating for arthritic changes, residuals of a right 
ankle injury.  In his substantive appeal, he indicated that he 
only wished to continue his appeal for his increased rating 
claims for a left eyebrow scar and a left ankle disability.  As 
such, his claim for entitlement to service connection for HIV is 
not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  The 
most recent treatment records in the claims file are from March 
2005.  On remand, any medical records showing treatment since 
March 2005 should be obtained.

In addition, the most recent VA examinations for the Veteran's 
service-connected a left eyebrow scar and a right ankle 
disability were conducted in November and December 2005, over 
five years ago.  In his December 2010 Appellant's brief, the 
Veteran's representative indicated that the Veteran's service-
connected left eyebrow scar and a right ankle disability are more 
severe than they were at his most recent examination, and 
requested current examinations.  The Board finds that, in order 
to fulfill the duty to assist, the Veteran should be scheduled 
for VA examinations to determine the current nature and severity 
of the Veteran's service-connected left eyebrow scar and a right 
ankle disability.  With regard to the examination to assess his 
right ankle, the examination report should include an evaluation 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements, 
and weakened movement, excess fatigability and incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 505 
(2007), held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this conclusion, 
the Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year prior 
to the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that time frame.  Accordingly, consideration 
should be given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the facts 
found, for the relevant appeals period.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him since March 2005 for his 
service-connected left eyebrow scar and 
right ankle disability.  The AOJ should 
attempt to obtain records from each health 
care provider she identifies that might 
have available records.  If records are 
unavailable, please have the provider so 
indicate.

2.  The AOJ should make arrangements for 
the Veteran to be afforded dermatological 
and orthopedic examinations, by appropriate 
specialists, to determine the current 
nature and severity of his service-
connected left eyebrow scar and right ankle 
disability.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment records 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.

The dermatological examiner is to assess 
the nature and severity of the Veteran's 
left eyebrow scar in accordance with the 
latest AMIE worksheet for rating scars.  
All indicated tests and studies should be 
undertaken.

The orthopedic examiner is to assess the 
nature and severity of the Veteran's right 
ankle disability in accordance with the 
latest AMIE worksheet for rating injuries 
of the ankle.  All indicated tests and 
studies should be undertaken.  The examiner 
should note whether there is any limitation 
of motion of the right ankle, and whether, 
and to what extent, the Veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To the 
extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claims, 
taking into account the holdings in DeLuca 
and Hart, supra.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


